Exhibit 10.34

AMENDED AND RESTATED

EXECUTIVE LEADERSHIP COUNCIL

MANAGEMENT INCENTIVE BONUS PLAN

General

The Executive Leadership Council (ELC) Management Incentive Bonus (MIB) Plan
provides annual cash bonuses to eligible executives for the achievement of
explicit performance objectives established prior to each fiscal year. The ELC
MIB is in two parts: a financial portion representing 70% to 75% of the overall
MIB, and individual objectives representing the remaining 25% to 30%.

Eligibility

Generally an individual is eligible for a potential award under the ELC MIB Plan
if they were a member of the ARAMARK ELC for six or more months during the
fiscal year.

Overall Structure

MIB awards will be determined by performance during the fiscal year as measured
by the following:

 

•  

Financial Objectives

 

  •  

Attainment of sales targets by the business to which the participant is
assigned. *

 

  •  

Attainment of new sales targets by the business to which the participant is
assigned. *

 

  •  

Attainment of EBIT targets by the business to which the participant is assigned.
*

 

  •  

Attainment of managed cash flow targets by the business to which the participant
is assigned. *

 

  •  

Client Retention targets by the business to which the participant is assigned. *

 

•  

Individual Objectives

 

  •  

Individual or team objectives the plan participant is expected to attain during
the fiscal year.

 

* There are no client retention targets for Corporate. Corporate financial
targets are based on the total company.



--------------------------------------------------------------------------------

Bonus potential will be based upon the “guideline” or standard bonus amount set
at the beginning of the fiscal year for an eligible executive. The apportionment
of the bonus payoff elements is reflected in this diagram:

MANAGEMENT INCENTIVE BONUS—OVERALL STRUCTURE

LOGO [g230329g55a93.jpg]

To establish the performance expectations for the fiscal year, as close as
possible to the start of each fiscal year, individuals are provided with an MIB
plan that specifies: (1) the appropriate business Sales, New Sales, EBIT,
Managed Cash Flow and Client Retention targets, and (2) an area to develop
individual objectives.

Determination of Bonus Targets — Financial Portion

For purposes of determining bonus targets, Sales, New Sales, EBIT, Managed Cash
Flow and Client Retention are defined as follows:

 

Sales    Sales as reported internally to Corporate Accounting and used for
external financial reporting. New Sales    Annualized new business sold achieved
through a competitive bid process and/or requiring sales support, to include
additional services provided to an existing client, additional sites opened as a
result of an existing master contract, add-on business gained through a
competitive bidding process, and, business won with or without a competitive
bid, that results in a new client. EBIT    Earnings before interest expense
(income) and income tax expense (benefit) and inclusive of Corporate and other
overhead allocations determined pursuant to the Corporation’s accounting
policies and procedures. Managed Cash Flow    EBITDA less Capital Expenditures
plus or minus the change in Accounts Receivables, plus or minus the change in
Inventories, plus or minus the change in current Deferred Income, or such other
formulation as may be approved by the Chairman and Chief Executive Officer.



--------------------------------------------------------------------------------

EBITDA    Earnings before interest expense (income), income tax expense
(benefit), depreciation and amortization and inclusive of Corporate and other
overhead allocations determined pursuant to the Corporation’s accounting
policies and procedures. Client Retention    For the Food and Facilities
business, Client Retention is equal to one minus (Total Cumulative Annualized
Lost Business divided by Total Adjusted Annual Plan Contribution).    For the
Uniform business, Client Retention is equal to (Total Annual Plan Revenue plus
Planned Lost Business less Unidentified new business less Annualized Plan
Revenue for Lost Accounts) divided by (Total Annual Plan Revenue plus Planned
Lost Business less Unidentified New Business).    In the case of the definitions
of Client Retention, the Chairman and Chief Executive Officer may authorize the
application of either of the alternative definitions to a business unit other
than as indicated in the respective definition (e.g. the application of the
Uniform definition to a Food and Facilities business).

If these definitions differ from those included within the final year-end
financial statements of the business, the definitions which were used in
establishing the Sales, New Sales, EBIT, Managed Cash Flow and Client Retention
targets will be attached to each performance plan.

In a limited number of cases and where business warrants, the financial targets
and percentages may be other than those shown here. All such changes, however,
must be approved by the Chairman and Chief Executive Officer in advance.

Determination of Awards — Financial Portion

For all financial metrics, including sales, payouts under the financial portion
of the MIB vary as financial targets are over or under achieved. The minimum
bonus, equal to 25% of the guideline amount, is awarded provided a minimally
acceptable “threshold” level of performance is achieved. (No bonus will be
awarded for performance below the threshold for that metric.) Bonuses increase
to the guideline amount if targets are achieved fully and may increase up to a
maximum (“ceiling”) of 150% to 200% of the guideline amount if performance
increasingly exceeds the target levels.

Bonus awards for performance between threshold and ceiling will be computed by
interpolating between either: (1) the threshold and target awards, or (2) the
target and ceiling awards, as appropriate.

The levels for threshold and maximum bonus payouts (referred to as the “leverage
curve”), may vary among organizations, reflecting financial volatility resulting
from the magnitude of the unit’s business plan. For example, a lower volatility
business may begin to pay out at 90% of target attainment, while a higher
volatility business may begin to pay out at 85% of target attainment.

Determination of Individual Objectives and Awards

The remaining parts of the MIB Plan provide for establishing the individual
objectives upon which those portions of the bonus will be based.



--------------------------------------------------------------------------------

Generally, a number of objectives will be established for each participant at
the start of the fiscal year. The individual objectives will not duplicate the
measures of annual financial performance addressed under the financial portion
of the MIB. Rather, they will address those concerns which most contribute to
the business gaining a sustainable competitive advantage (e.g., improving
service quality, improving account retention, increasing market share,
developing human resources, improving productivity, etc.). Attainment of them is
measured or judged for and during the fiscal year for which they are set.
Unplanned objectives that emerge during the fiscal year and which take priority
over the planned objectives may be added (or substituted) as appropriate.

For each part, the guideline bonus amounts will be awarded if performance fully
meets the target expectations defined in these objectives. If performance
differs from expectations, the bonuses awarded will vary proportionally with
performance, from 0 to 150% of the guideline amount.

Total MIB Award

The total MIB award will be the sum of the bonuses awarded for each of the
performance measures: Sales, New Sales, EBIT, Managed Cash Flow, Client
Retention (as applicable) and individual objectives.

Payment of Awards

1) Earned awards are paid (minus appropriate tax withholdings) as soon as
practicable after receipt of the audited year-end financial reports, but in no
event more than 2.5 months after the end of the calendar year in which it was
earned. Except in cases of voluntary or involuntary termination (discussed in 2
below), the following provisions apply:

 

  •  

If the executive has worked at least 6 months, but less than 12 and is still
employed at the end of the bonus (fiscal) year, the participant will receive a
pro-rata share of the earned bonus award (e.g., if the executive has worked for
9 months, 75% of the calculated total bonus will be awarded).

 

  •  

If the executive has served in two or more components or units covered by this
plan, the earned award will be calculated on the portion of the year served in
each component or unit.

 

  •  

If the executive was promoted during the year and his guideline bonus amount
changed, the earned award will be prorated. However, if the executive remains in
the same position with essentially the same duties and responsibilities, and the
participant’s guideline amount changed during the fiscal year, the guideline
amount at year end will be used in determining the award for the entire year.

 

2) No bonus award is payable to an executive whose employment terminates,
voluntarily or involuntarily, prior to completion of the bonus (fiscal) year.*
Exceptions in certain cases of involuntary termination may be granted with prior
approval of the Chairman and Chief Executive Officer of ARAMARK.

An executive whose employment terminates after the close of the bonus year but
before awards are paid will be eligible to receive any award attained under the
payout formula of the financial portion of the Plan. Any bonus awards for
individual achievement in the case of such terminations may be payable at the
discretion of the Chairman and Chief Executive Officer of ARAMARK.



--------------------------------------------------------------------------------

In no case, however, will a bonus award be made to an individual whose
employment is terminated at any time for “cause,” as defined in the plan
participant’s Agreement Relating to Employment and Post Employment Competition.

 

  * A pro-rata bonus award is payable in the event the executive becomes
permanently disabled, retires having reached the age of 65, or dies.

Deferral

Payment of all or part of the MIB award may be deferred in accordance with
procedures established by ARAMARK and amended from time to time.

Administration

The Chairman and Chief Executive Officer of ARAMARK is the sole interpreter and
arbiter of the provisions of the MIB Plan and has the right to amend, withdraw,
or revoke them before the beginning of any fiscal year or to grant specific
exceptions.

In administering the MIB Plan, the Chairman and Chief Executive Officer of
ARAMARK has the final authority to adjust financial performance standards or
actual results for unusual non-recurring income, expense or balance sheet items
(e.g., non-operating gains/losses, acquisitions, divestitures) so that
comparisons between actual and planned performance are consistent.

Objectives and formulas for all portions of the MIB must be approved by the
Chairman and Chief Executive Officer of ARAMARK. He also must approve any
unplanned objectives added during the year.

Bonus awards are reviewed and approved by the Compensation and Human Resources
Committee.